Evaluation of the driving hours and rest periods (debate)
The next item is the statement by the Commission with regard to the evaluation of driving hours and rest periods.
Mr President, I am going to read the Commission's statement on the evaluation of driving hours and rest periods.
Regulation (EC) No 561/2006 entered into force on 11 April 2007, about two years ago, replacing the rules on driving hours and rest periods that had remained unchanged for more than twenty years.
Since it was adopted, the Commission has been actively monitoring its application, including through several meetings with the Member States, industry and unions, in the committee and in various working groups created by the committee.
Soon the Commission is going to publish the biannual report on the implementation of social rules. One of the preliminary conclusions is that the efforts and investment made by the Member States in terms of monitoring should be increased in order to reach the levels required by European legislation.
The initiatives taken by the Commission include the guidelines, which will be published in agreement with the Member States and aim to ensure harmonised application of the rules on driving hours and rest periods, for example in cases in which a driver has to interrupt his rest period due to an emergency.
The Commission is also working actively on improving the digital tachograph. In January, a package of measures to increase the safety of the system was adopted. The Member States must therefore develop specific equipment to monitor the tachograph.
A second package of measures to adapt the technical specifications for the tachograph is currently being discussed in committee procedure. These measures will make it easier for drivers to use tachographs by simplifying the manual entries.
The Commission concludes from this observation of the application of the Regulation that, over the last two years, the new legislation on driving hours and rest periods has been a success. Therefore, the Commission, in agreement with the Member States, has just convinced the countries that are signed up to the AETR (international road transport) Agreement to take on these new rules from 2010. However, the Member States do of course have to ensure that these social rules are applied in a harmonised way in Europe.
This is what I had to say to Parliament on behalf of the Commission, and I am going to listen closely to the comments from the various MEPs.
on behalf of the PPE-DE Group. - (NL) Mr President, there was some confusion today about this Commission statement, but it is clear that the oral questions tabled by the Group of the European People's Party (Christian Democrats) and European Democrats formed the basis for today's statement. The oral questions stemmed from the great concern that exists, despite the Commission's efforts, about the practical implementation of this Regulation.
If I drive for one more minute in a country because I need to move my car, I could be faced with sky-high fines in a different country weeks later. This is one example of the problems encountered by drivers and transport companies. It can cause enormous problems, for example, if you drive just a couple of kilometres further to reach a safe car park (as all car parks are overflowing in Europe) or to reach a good car park for the night.
I am pleased that you have launched a number of actions and also that you are going to present your report. I would request that, in this report, you look not only at the introduction of the provisions but also at the Regulation itself, and that you proceed to a wide-ranging evaluation that gives the sector the opportunity to raise with you the concerns I have just discussed. A wide-ranging evaluation is what is required, therefore, so that we can look at where improvements can be made.
Indeed, the disadvantage of these guidelines as I understand it is that, thus far, they have no legal force in the Member States. If drivers rely on these guidelines they could be left empty-handed, as these are not legally valid - and that is a problem. Commissioner Barrot, given your knowledge of the matter, I am pleased that you are replacing Commissioner Tajani today, and I sincerely hope that you are able to promise us this wide-ranging evaluation.
The European regulations governing working time, driving time and rest periods for transport operators refer not only to social conditions in the road transport sector, but especially to road safety as well.
Unfortunately, the European Union has not managed to do enough to reduce traffic accidents. Member States admittedly need to improve the controls which they apply to transport in transit. As rapporteur for social conditions, I have examined the first report compiled by the European Commission, which ought to have been produced twice yearly. It was unfortunately delayed, but I noticed from that report that some Member States have exceeded in practice the minimum rate of checks they had to carry out, while other Member States have not fulfilled these obligations.
I am pleased that in Mr Grosch's report on market access we have managed, along with the Council of the European Union, to produce a compromise text, namely, we have requested for all traffic checks not to be discriminatory, based either on the nationality or country of residence of the transport operator.
Commissioner, we certainly need safe parking areas. There was a draft report for the construction of safe parking areas at the border between the European Union and Russia but, unfortunately, these parking areas are not sufficient. Member States must invest more in safe parking areas as, regrettably, 40% of robberies carried out on transport operators take place in parking areas.
We have also made an amendment to the budget so that we can allocate money for the construction of safe parking areas. I believe that the conditions governing driving time and rest periods can only be met if we create conditions for transport operators which allow these provisions to be fulfilled.
on behalf of the Verts/ALE Group. - (DE) Mr President, my colleague from the Group of the European People's Party (Christian Democrats) and European Democrats said that the sector is very concerned that, if someone drives for just one minute too long, he or she may have to pay up weeks later.
Regrettably - from my point of view - I can put her mind at rest. Firstly, checks in the Member States are very permeable, with most Member States taking lightly or disregarding their monitoring obligation. Secondly, criminal prosecution in this field is still in its infancy even though the state of affairs is disastrous. When, for example, a driver who has been working for 38 hours without a break is stopped on the Inntal motorway, no one can tell me he has failed to find a car park; instead, there is often pressure from employers for drivers to keep going until they are ready to drop. This is dangerous for all the other road users. I need not go into detail about the gravity of accidents involving heavy goods vehicles.
This is also a concern for local residents, of course, as some of these vehicles may also be carrying dangerous goods, which then cause damage. Therefore, I think it extremely necessary and important that there be proper monitoring in this area - it is essential!
Secondly, I think that particularly with the introduction of digital tachographs, there is now such a long history of implementation in the Member States that the time is coming, slowly but surely, to enable those wishing to perform monitoring - for the benefit of drivers, local residents, other road users and road safety in general - to do so more effectively at long last.
on behalf of the IND/DEM Group. - (NL) Mr President, the functioning of the Regulation on driving time and rest periods is on the plenary agenda at long last. Since the Regulation entered into force, complaints have been pouring in about the application of this Regulation - 'unclear' and 'unreasonable' are words often heard. Action must be taken on this score. The Regulation must be reviewed, and quickly. What needs to be improved? The legislation must be predictable.
I am not advocating the harmonisation of all the sanctions. This must remain a competence of the Member States. What I am advocating, however, is a clear, predictable, reasonable system. This is the only way to get away from fines that are absurdly high and unreasonable, and involve extremely lengthy settlement procedures. There is evidently scope under the current legislation for a discriminatory approach to foreign lorry drivers, in particular, on Europe's roads, which is unacceptable. This problem quite simply represents a serious distortion of the internal market.
Finally, a brief example of the absurdity of the current Regulation on driving time and rest periods. A driver travelling through France was fined EUR 750 for falling 15 minutes short of his full rest period. What is more, it took six hours to settle the fine. This meant that the driver was unable to load and unload that day, with all the associated consequences. This brought the real loss suffered as a result of the fine for the 15-minute violation to approximately EUR 1 750.
The Commission must take a much firmer line against Member States guilty of such distortions of the internal market. As a Dutchman, I am thinking primarily in a southerly direction.
(RO) It is vital for car drivers to comply with regulations on driving hours and rest periods in order to maintain a high level of safety on Europe's roads and protect passengers.
The European Commission adopted a package of measures in January 2009 to prevent tachograph misuse and reinforce Member States' options for verifying compliance with the regulations on driving time and rest periods. These measures are welcome given the numerous problems which have arisen over time with systems for registering working time, primarily to do with digital tachographs, as well as due to the fact that existing legislative provisions have been regarded as inflexible and difficult to enforce.
I believe that one of the most important aspects which the Commission must bear in mind is the value of transposing Directive No 22/2006 into Member States' national legislations and the harmonisation of national provisions drafted as a result of Article 19 of Regulation No 561/2006. Romania has fulfilled its obligations on these counts, but there are still Member States which have not completed this process, thereby resulting in problems in enforcing sanctions properly, on a cross-border basis, and in collecting fines arising from law infringements.
Bearing in mind the six-monthly reports from Member States during this last reference period and the numerous difficulties indicated by carriers, I call on the European Commission to examine the possibility of revising Regulation No 561/2006.
(PL) Mr President, we are discussing rest periods and working hours for road transport drivers in the midst of an economic crisis. Thousands of vehicles are standing idle because there are no jobs for them. The same applies to drivers. In addition, a great many firms are on the point of becoming financially unviable. Mr Jarzembowski, Mrs Wortmann-Kool and the other Members responsible for this question were quite right to raise the following three issues, namely the complexity of the system, its reliability or otherwise, and the practice of imposing the restrictions that has applied to date.
There is no scientific evidence to suggest that more flexible implementation, which in specific circumstances could even permit extending working time in a particular week, would impact negatively on road safety, especially when traffic is decreasing. By contrast, it is more than likely that the future of this sector will be threatened by strict implementation of the restrictions, and also by the imposition of the accompanying new burdens on road transport. I should like to refer in particular to the Eurovignette and to the internalisation of external costs. The subject is indeed worthy of debate and I would welcome the Commission's views on it.
Mr President, ladies and gentlemen, I have listened carefully to what everyone has said.
I would say that this regulation is in its 'running in' period - since we are talking about transport - and that it is obviously very important for road safety and for social reasons too. I would like to give a little reassurance to those who have expressed the concerns of the profession. The Commission is aware of the gradual implementation of the regulation adopted by the European Parliament and the Council. It is in contact with the social partners, the experts in the Member States, so that the regulation can gradually be harmonised in accordance with the need for interpretation.
It is true that the Commission adopted, on 30 January 2009, a directive harmonising the definitions of infringement, and that, with regard to penalties, it intends to publish a report on this subject, as required by Article 10 of Directive 2006/22. This report will show that fines are different in different Member States, but also in relation to the way infringements are categorised.
That, then, is the first point.
In answer to Mrs Wortmann-Kool, who mentioned the need for drivers to find a safe place to park and fought for more such places, I would say that the regulation makes it possible to drive for a longer period in order to find a safe place to park.
It is true that Mr Liberadzki has just said that we should not place too many constraints on the sector, but you know too that the purpose is to allow this sector to avoid safety risks, and this is a way of giving drivers some protection against certain risks that they take. Mrs Lichtenberger reminded us of the importance of these provisions for road safety.
Mr Marinescu, I think we are constantly trying to evaluate implementation, but it is true that, for the time being, we cannot discuss legislative provisions again. We have to allow time for these regulations to create new habits, habits which, I am convinced, will be beneficial for the whole sector, insofar as they will harmonise working conditions a little better, by ensuring both respect for drivers' private lives and better safety.
That is all I have to say. I shall, of course, pass on your comments to my friend, Mr Tajani, so that he can ensure that this evaluation continues at grass-roots level and in the light of all the observations that have been made and, in particular, Mr President, of the pertinent remarks made this evening by the different MEPs who have spoken.
The debate is closed.